DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, 8, 11-13 allowed. Closest art Gottlieb (US 20040107110 A1) disclsoes a delivery plan making system that alleviates restriction conditions in the process of determining on optimal delivery plan, but fails to disclose determin[ing] whether the delivery cost of teh alleviated delivery plan after the alleviation is lower than the delivery cost of the delivery plan before the alleviation and if so: generat[ing] one or more additional restriction alleviation plans in which the restriction condition is alleviated by an amount smaller than the maximum alleviation amount, generat[ing] one or more alleviated additional delivery plans based on the one or more generated additional restriction alleviations plans, determin[ing] a delivery cost of the alleviated delivery plan and the one or more alleviated additional delivery plans after the alleviation based on the cost information, and render[ing] the alleviated delivery plan and the one or more alleviated additional delivery plans to a display unit in the form of a graph display. Examiner agrees with the arguments on pages 13 and 14 of the response that the claims are directed to an improvement in computer functionality and a particular machine.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687